DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 and 07/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Majid Albassam at (202) 457-6000 on 12/15/2021.
The application has been amended as follows: 
Claims 4, 8, 13 and 17 are cancelled.
1. A method, comprising:
providing, by a user equipment, a multi-dimensional descriptor to a network function;
accessing a network slice, wherein the network slice is selected based on the multi- dimensional descriptor; and
accessing a component of the network slice, wherein one or more network functions of the network slice are selected based on the multi-dimensional descriptor,
wherein the user equipment requests at least one of a service requiring session continuity, a service that requires an efficient user plane path, and a service requiring a session on demand.


at least one processor; and
at least one memory including computer program code,
the at least one memory and the computer program code configured, with the at least one processor, to cause the apparatus at least to provide a multi-dimensional descriptor to a network function;
access a network slice, wherein the network slice is selected based on the multi- dimensional descriptor; and
access a component of the network slice, wherein one or more network functions of the network slice are selected based on the multi-dimensional descriptor,
wherein the apparatus requests at least one of a service requiring session continuity, a service that requires an efficient user plane path, and a service requiring a session on demand.


10. A method, comprising:
receiving, by a network node, a multi-dimensional descriptor from a user equipment;
selecting a network slice for the user equipment, wherein the network slice is selected based on the multi-dimensional descriptor; and
selecting a component of the network slice, for the user equipment, wherein one or more network functions of the network slice are selected based on the multi-dimensional descriptor,
wherein the user equipment requests at least one of a service requiring session continuity, a service that requires an efficient user plane path, and a service requiring a session on demand.


14.  An apparatus, comprising:
at least one processor; and
at least one memory including computer program code,
the at least one memory and the computer program code configured, with the at least one processor, to cause the apparatus at least to receive a multi-dimensional descriptor from a user equipment;
select a network slice for the user equipment, wherein the network slice is selected based on the multi-dimensional descriptor; and
select a component of the network slice, for the user equipment, wherein one or more network functions of the network slice are selected based on the multi-dimensional descriptor,
wherein the user equipment requests at least one of a service requiring session continuity, a service that requires an efficient user plane path, and a service requiring a session on demand.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-7, 9-12, 14-16 and 18 are allowance according to the Applicant Remarks filed on 11/10/2021 and further examiner amendment attached hereto.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KIET M DOAN/           Primary Examiner, Art Unit 2641